        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 1 of 55




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Criminal No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,

                      Plaintiff,               PROPOSED JURY INSTRUCTIONS
                                               OF THE UNITED STATES
v.

MICHAEL HARI,

                      Defendant.


       The United States of America, by and through its undersigned counsel, hereby

respectfully submits for the consideration of counsel and the Court the attached proposed

instructions of law to the jury.

Dated: September 29, 2020                      Respectfully Submitted,

                                               ERICA H. MacDONALD
                                               United States Attorney

                                               s/ John Docherty

                                               BY: JOHN DOCHERTY
                                               Assistant United States Attorney
                                               Attorney Reg. No. 017516X

                                               JULIE E. ALLYN
                                               Assistant United States Attorney
                                               Atty. Reg. No. 256511

                                               ALLISON ETHEN
                                               Assistant United States Attorney
                                               Atty. Reg. No. 0395353




                                           1
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 2 of 55




                        INSTRUCTIONS BEFORE VOIR DIRE

                    Government’s Proposed Jury Instruction No. 1
                      ORIENTATION OF THE JURY VENIRE

       Members of the Jury Panel, if you have a cell phone, smart phone, iPhone, or any

other wireless communication device with you, please take it out now and turn it off. Do

not turn it to vibrate or silent; power it down. During jury selection, you must leave it off.

(Pause for thirty seconds to allow them to comply, then tell them the following):

       If you are selected as a juror, (briefly advise jurors of the Court’s rules concerning

cellphones, cameras, and any recording devices). I understand you may want to tell your

family, close friends and other people about your participation in this trial so you can

explain when you are required to be in court, and you should warn them not to ask you

about this case, tell you anything they know or think they know about it, or discuss this

case in your presence. You must not post any information on a social network, or

communicate with anyone, about the parties, witnesses, evidence, or anything else related

to this case, or tell anyone anything about the jury's deliberations in this case, until after I

accept your verdict or until I give you specific permission to do so. If you discuss the case

with someone other than the other jurors during deliberations, you may be influenced in

your verdict by their opinions. That would not be fair to the parties and it would result in a

verdict that is not based on the evidence and the law. While you are in the courthouse and

until you are discharged in this case, do not provide any information to anyone by any

means about this case. Thus, for example, do not talk face-to-face or use any electronic

device or media, such as the telephone, a cell or smart phone, camera, recording device,


                                               2
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 3 of 55




computer, the Internet, any Internet service, any text or instant messaging service, any

social media (including services or apps such as Facebook, Instagram, Snapchat, or

Twitter), or any other means to communicate to anyone any information about this case

until I accept your verdict or until you have been excused as a juror.

       Do not do any research—on the Internet, in libraries, in the newspapers, or in any

other way—or make any investigation about this case on your own. Do not visit or view

any place discussed in this case and do not use Internet programs or other devices to search

for or to view any place discussed in the testimony. Also, do not research any information

about this case, the law, or the people involved, including the parties, the witnesses, the

lawyers, or the judge until you have been excused as jurors.

       The parties have a right to have this case decided only on evidence they know about

and that has been presented here in court. If you do some research or investigation or

experiment that we don't know about, then your verdict may be influenced by inaccurate,

incomplete, or misleading information that has not been tested by the trial process,

including the oath to tell the truth and by cross-examination. Each of the parties is entitled

to a fair trial, rendered by an impartial jury, and you must conduct yourself so as to maintain

the integrity of the trial process.

       If you decide a case based on information not presented in court, you will have

denied the parties a fair trial in accordance with the rules of this country and you will have

done an injustice. It is very important that you abide by these rules. Failure to follow these

instructions could result in the case having to be retried.




                                              3
         CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 4 of 55




         Are there any of you who cannot or will not abide by these rules concerning

communication with others and outside research in any way, shape or form during this

trial?



[ADD ADDITIONAL INSTRUCTIONS AS REQUIRED TO REINFORCE THE

COVID-19 RESTRICTIONS WHICH THE JURY VENIRE MEMBERS MUST

FOLLOW]




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 0.01 (2017)



                                           4
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 5 of 55




                       Government’s Proposed Jury Instruction No. 2
                      INSTRUCTIONS AT THE END OF VOIR DIRE

       During this recess, and every other recess, do not discuss this case among yourselves

or with anyone else, including your family and friends. Do not allow anyone to discuss the

case with you or within your hearing. “Do not discuss” also means do not e-mail, send text

messages, blog, or engage in any other form of written, oral or electronic communication,

as I instructed you before.

       Do not read any newspaper or other written account, including social media

accounts such as Twitter, watch any televised or online account, or listen to any radio

program or podcast on the subject of this trial. Do not conduct any Internet research or

consult with any other sources about this case, the people involved in the case, or its general

subject matter. You must keep your mind open and free of outside information. Only in

this way will you be able to decide the case fairly based solely on the evidence and my

instructions on the law. If you decide this case on anything else, you will have done an

injustice. It is very important that you follow these instructions.

       I may not repeat these things to you before every recess, but keep them in mind until

you are discharged.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 0.02
(2017)


                                              5
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 6 of 55




            Government’s Proposed Jury Instruction No. 3
  GENERAL NATURE OF CASE; NATURE OF INDICTMENT; BURDEN OF
      PROOF; PRESUMPTION OF INNOCENCE; DUTY OF JURY

       Members of the jury: I will take a few moments now to give you some initial

instructions about this case and about your duties as jurors. At the end of the trial I will

give you further instructions. I may also give you instructions during the trial. Unless I

specifically tell you otherwise, all such instructions—both those I give you now and those

I give you later—are equally binding on you and must be followed.

       [Describe the court’s policy, as modified for COVID-19].

       This is a criminal case, brought against the defendant, Michael Hari, by the United

States government. The defendant is charged with five crimes. In Count One, the defendant

is charged with Intentionally Defacing, Damaging, or Destroying Religious Real Property

Because of the Religious Character of that Property; in Count Two, the defendant is

charged with Intentionally Obstructing, or Attempting to Obstruct, by Force or the Threat

of Force, the Free Exercise of Religious Beliefs; in Count Three, the defendant is charged

with Conspiracy to Commit Federal Felonies by Means of Fire or Explosives; in Count

Four, the defendant is charged with Using or Carrying a Destructive Device During or in

Relation to Crimes of Violence; and in Count Five, the defendant is charged with

Possession of an Unregistered Destructive Device. These charges are set forth in what is

called an indictment, which reads as follows:

[THE GOVERNMENT WILL ASK THE COURT TO READ THE INDICTMENT TO

THE JURY AT THIS POINT]




                                             6
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 7 of 55




       You should understand that an indictment is simply an accusation. It is not evidence

of anything. The defendant has pleaded not guilty, and is presumed to be innocent unless

and until proven guilty beyond a reasonable doubt.

       It will be your duty to decide from the evidence whether the defendant is guilty or

not guilty of the crime charged. From the evidence, you will decide what the facts are. You

are entitled to consider that evidence in the light of your own observations and experiences

in the affairs of life. You may use reason and common sense to draw deductions or

conclusions from facts which have been established by the evidence. You will then apply

those facts to the law which I give you in these and in my other instructions, and in that

way reach your verdict. You are the sole judges of the facts, but you must follow my

instructions, whether you agree with them or not. You have taken an oath to do so.

       Do not allow sympathy or prejudice to influence you. The law demands of you a

just verdict, unaffected by anything except the evidence, your common sense, and the law

as I give it to you. You should not take anything I may say or do during the trial as

indicating what I think of the evidence or what I think your verdict should be. Finally,

please remember that only this defendant, not anyone else, is on trial here, and that this

defendant is on trial only for the crime charged, not for anything else.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 1.01
(2017)


                                             7
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 8 of 55




                  Government’s Proposed Jury Instruction No. 4
                ELEMENTS OF THE OFFENSE – PRELIMINARY

       In order to help you follow the evidence, I will now give you a brief summary of

the elements of the crimes charged, which the prosecution must prove beyond a reasonable

doubt to make its case.

       The defendant may only be convicted of the charge in Count One of the indictment,

Intentionally Defacing, Damaging, or Destroying Religious Real Property Because of the

Religious Character of that Property, if the prosecution proves, beyond a reasonable doubt,

each of the following five elements:

       First, the defendant defaced, damaged, or destroyed the religious real property

named in the indictment, namely the Dar al-Farooq Islamic Center;

       Second, the defendant acted intentionally;

       Third, the defendant did so because of the religious character of the property;

       Fourth, the offense was in or affected interstate or foreign commerce; and

       Fifth, the offense included the use, attempted use, or threatened use of a dangerous

weapon, explosive, or fire.

       The defendant may only be convicted of the charge in Count Two of the Indictment,

Obstructing, and Attempting to Obstruct, by Force or Threat of Force, the Free Exercise of

Religious Beliefs, if the prosecution proves, beyond a reasonable doubt, each of the

following four elements:




                                             8
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 9 of 55




       First, the defendant obstructed by force or threat of force, or attempted to obstruct

by force or threat of force, the free exercise of religious beliefs by members and other

persons attending the Dar al Farooq Islamic Center;

       Second, the defendant acted intentionally;

       Third, the offense was in or affected interstate commerce; and

       Fourth, the offense included the use, attempted use, or threatened use of a dangerous

weapon, explosive, or fire.

       The phrase “free exercise of religious beliefs” includes the freedom to observe

religious principles and engage in religious practices.          Religious practices include

attendance and participation in religious services and religious study.

       The defendant may only be convicted of the crime charged in Count Three of the

Indictment, Conspiracy to Commit Federal Felonies by Means of Fire or Explosives, if the

prosecution proves, beyond a reasonable doubt, each of the following four elements:

       First, two or more people reached an agreement to commit the crime charged in

Count One of the Indictment and/or the Crime charged in Count Two of the Indictment;

       Second, it was also a part of that agreement that the offense would be committed by

means of fire or explosives;

       Third, the defendant voluntarily and intentionally joined the agreement, either at the

time it was first reached or at some later time while it was still in effect; and

       Fourth, at the time the defendant joined the conspiracy, the defendant knew the

purpose of the conspiracy, including that the crime would be committed by means of fire

or explosives.


                                               9
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 10 of 55




       The defendant may only be convicted of the crime charged in Count Four of the

Indictment, Carrying or Using a Destructive Device During or in Relation to Crimes of

Violence, if the prosecution proves, beyond a reasonable doubt, both of the following

elements:

       First, the defendant committed the crime charged in Count One and/or the crime

charged in Count Two of the Indictment; and

       Second, the defendant knowingly carried or used a destructive device in furtherance

of that crime.

       The defendant may only be convicted of the crime charged in Count Five of the

Indictment, Possession of an Unregistered Destructive Device, if the prosecution proves,

beyond a reasonable doubt, each of the following three elements:

       First, on or about August 5, 2017, the defendant knew he had the destructive device

in his possession;

       Second, the defendant knew the object he possessed was a destructive device; and

       Third, the destructive device was not registered to the defendant in the National

Firearms Registration and Transfer Record.

       You should understand that what I have just given you is only a preliminary outline.

At the end of the trial I will give you a final instruction on these matters. If there is any

difference between what I just told you, and what I tell you in the instructions I give you

at the end of the trial, the instructions given at the end of the trial must govern you.




                                              10
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 11 of 55




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 1.02
(2017). Specific propositions within this instruction are supported by the following,
specific authorities:

The elements of Count One: 18 U.S.C. § 247(a)(1) and the Pattern Jury Instructions for the
Eleventh Circuit, Instruction O9 (Jan. 2019 rev.).

The elements of Count Two: 18 U.S.C. §247(a)(2).

That the free exercise of religion includes attendance at religious services and observing
the principles of one’s religion (including religious study): Sherbert v. Verner, 374 U.S.
398, 404 (1963) (holding the free exercise of religion to include attendance at services).
Sherbert v. Verner was used by the U.S. District Court for the District of South Carolina,
Charleston Division, in United States v. Dylan Roof, Criminal No. 2:15-CR-00472-RMG,
(D.S.C., 2016), as authority for the proposition that religious study was part of the free
exercise of religion. Roof, Jointly Proposed Guilt Phase Instruction, Instruction No. 37.
The district court judge, in his final charge to the jury, gave that instruction. CM/ECF
Docket No. 960 in United States v. Roof, at page 1248. The Eighth Circuit has also equated
time spent in religious study with time spent practicing one’s religion. Van Wyhe v. Reisch,
581 F. 3rd 639, 657 (8th Cir. 2009).

The elements of Count Three: Manual of Model Criminal Jury Instructions for the Eighth
Circuit § 5.06A-I (2017). Because 18 U.S.C. § 844(h) and (m), the statute defining the
crime charged in Count Three of the Indictment, does not contain an overt act requirement,
the Eighth Circuit Model Instruction has been edited by removing the overt act
requirement.

The elements of Count Four: Manual of Model Criminal Jury Instructions for the Eighth
Circuit § 6.18.924C (2017).

The elements of Count Five: Manual of Model Criminal Jury Instructions for the Eighth
Circuit § 6.26.5861 (2017). The pattern instruction element that the device function as
intended has been deleted, as comment four to the pattern instruction indicates it should be
in cases involving destructive devices. See also United States v. Ragusa, 664 F. 2d 696,
700 (8th Cir. 1981).




                                            11
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 12 of 55




                    Government’s Proposed Jury Instruction No. 5
                          EVIDENCE – LIMITATIONS

       I have mentioned the word “evidence.” “Evidence” includes the testimony of

witnesses, documents and other things received as exhibits, any facts that have been

stipulated—that is, formally agreed to by the parties - and any facts that have been

judicially noticed—that is, facts which I say you may, but are not required to, accept as

true, even without evidence.

       Certain things are not evidence. I will list those things for you now:

       1.     Statements, arguments, questions, and comments by lawyers representing the

parties in the case are not evidence.

       2.     Objections are not evidence. Lawyers have a right to object when they

believe something is improper. You should not be influenced by the objection. If I sustain

an objection to a question, you must ignore the question and must not try to guess what the

answer might have been.

       3.     Testimony that I strike from the record, or tell you to disregard, is not

evidence and must not be considered.

       4.     Anything you see or hear about this case outside the courtroom is not

evidence, unless I specifically tell you otherwise during the trial.

       Furthermore, a particular item of evidence is sometimes received for a limited

purpose only. That is, it can be used by you only for one particular purpose, and not for

any other purpose. I will tell you when that occurs, and instruct you on the purposes for

which the item can and cannot be used.



                                              12
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 13 of 55




       Finally, some of you may have heard the terms “direct evidence” and

“circumstantial evidence.” You are instructed that you should not be concerned with those

terms. The law makes no distinction between direct and circumstantial evidence. You

should give all evidence the weight and value you believe it is entitled to receive.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.03
(2017).



                                             13
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 14 of 55




                      Government’s Proposed Jury Instruction No. 6
                            CREDIBILITY OF WITNESSES

       In deciding what the facts are, you may have to decide what testimony you believe

and what testimony you do not believe. You may believe all of what a witness said, or only

part of it, or none of it.

       In deciding what testimony of any witness to believe, consider the witness'

intelligence, the opportunity the witness had to see or hear the things testified about, the

witness' memory, any motives that witness may have for testifying a certain way, the

manner of the witness while testifying, whether that witness said something different at an

earlier time, the general reasonableness of the testimony, and the extent to which the

testimony is consistent with other evidence that you believe.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.05
(2017).



                                            14
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 15 of 55




                   Government’s Proposed Jury Instruction No. 7
                 NO TRANSCRIPT AVAILABLE – NOTE-TAKING

       At the end of the trial you must make your decision based on what you recall of the

evidence. You will not have a written transcript to consult, and it may not be practical for

the court reporter to read back lengthy testimony. You must pay close attention to the

testimony as it is given.

       If you wish, however, you may take notes to help you remember what witnesses

said. If you do take notes, please keep them to yourself until you and your fellow jurors go

to the jury room to decide the case. And do not let note-taking distract you so that you do

not hear other answers by the witness.

       When you leave at night, your notes will be secured and will not be read by anyone.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.06A
(2017).


                                            15
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 16 of 55




                    Government’s Proposed Jury Instruction No. 8
                     BENCH CONFERENCES AND RECESSES

       During the trial it may be necessary for me to talk with the lawyers out of the hearing

of the jury. We will do that either by having a conference using the headsets while the jury

is present in the courtroom, or by calling a recess. Please understand that while you are

waiting, we are working. The purpose of these conferences is to decide how certain

evidence is to be treated under the rules of evidence, and to avoid confusion and error. We

will, of course, do what we can to keep the number and length of these conferences to a

minimum.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.07
(2017).



                                             16
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 17 of 55




                    Government’s Proposed Jury Instruction No. 9
                           CONDUCT OF THE JURY

       To insure fairness, you as jurors must obey the following rules:

       First, do not talk or communicate among yourselves about this case, or about anyone

involved with it, until the end of the case when you go to the jury room to decide on your

verdict.

       Second, do not talk with anyone else about this case, or about anyone involved with

it, until the trial has ended and you have been discharged as jurors.

       Third, when you are outside the courtroom do not let anyone tell you anything about

the case, or about anyone involved with it until the trial has ended and your verdict has

been accepted by me. If someone should try to talk to you about the case during the trial,

please report it to a member of my staff or a court security officer (“bluecoat”).

       Fourth, during the trial you should not talk with or speak to any of the parties,

lawyers or witnesses involved in this case—you should not even pass the time of day with

any of them. It is important not only that you do justice in this case, but that you also give

the appearance of doing justice. If a person from one side of the case sees you talking to a

person from the other side—even if it is simply to pass the time of day—an unwarranted

and unnecessary suspicion about your fairness may be aroused. If any lawyer, party, or

witness does not speak to you when you pass in the hall, ride the elevator, or the like, it is

because they are not supposed to talk to or visit with you.

       Fifth, it may be necessary for you to tell your family, close friends, teachers,

coworkers, or employer about your participation in this trial. You can explain when you



                                             17
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 18 of 55




are required to be in court and can warn them not to ask you about this case, tell you

anything they know or think they know about this case, or discuss this case in your

presence. You must not communicate with anyone or post information online about the

parties, witnesses, evidence, or anything else related to this case. You must not tell anyone

anything about the jury's deliberations in this case until after I accept your verdict or until

I give you specific permission to do so. If you discuss the case with someone other than

the other jurors during deliberations, it could create the perception that you have already

decided the case or that you may be influenced in your verdict by their opinions. That

would not be fair to the parties and it may result in the verdict being thrown out and the

case having to be retried. During the trial, while you are in the courthouse and after you

leave for the day, do not provide any information to anyone by any means about this case.

Thus, for example, do not talk face-to-face or use any electronic device or media, such as

the telephone, a cell or smart phone, computer, the Internet, any Internet service, any text

or instant messaging service, any Internet chat room, blog, or Website such as Facebook,

MySpace, YouTube, or Twitter, or any other way to communicate to anyone any

information about this case until I accept your verdict.

       Sixth, do not do any research—on the Internet, in libraries, in the newspapers, or in

any other way—or make any investigation about this case on your own. Do not visit or

view any place discussed in this case and do not use Internet programs or electronic devices

to search for or to view any place discussed in the testimony. Also, do not research any

information about this case, the law, or the people involved, including the parties, the

witnesses, the lawyers, or the judge.


                                              18
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 19 of 55




       Seventh, do not read any news stories or articles in print, or on the Internet, or in

any blog or social media, about the case, or about anyone involved with it, or listen to any

radio or television reports about the case or about anyone involved with it. In fact, until the

trial is over, I suggest that you avoid taking in any news in any form at all. I do not know

whether there might be any news reports of this case, but if there are, you might find

yourself inadvertently reading or listening to something before you could do anything

about it. If you want, you can have your spouse or a friend save any stories for you to read

after the trial is over. I can assure you, however, that by the time you have heard the

evidence in this case, you will know what you need to return a just verdict.

       The parties have a right to have the case decided only on evidence they know about

and that has been introduced here in court. If you do some research or investigation or

experiment that we don't know about, then your verdict may be influenced by inaccurate,

incomplete or misleading information that has not been tested by the trial process,

including the oath to tell the truth and by cross examination. All of the parties are entitled

to a fair trial, rendered by an impartial jury, and you must conduct yourself so as to maintain

the integrity of the trial process. If you decide a case based on information not presented in

court, you will have denied the parties a fair trial in accordance with the rules of this country

and you will have done an injustice. It is very important that you abide by these rules.

Remember, you have taken an oath to abide by these rules and you must do so.




                                               19
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 20 of 55




      Eighth, do not make up your mind during the trial about what the verdict should be.

Keep an open mind until after you have gone to the jury room to decide the case and you

and your fellow jurors have discussed the evidence.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.08
(2017).



                                           20
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 21 of 55




                    Government’s Proposed Jury Instruction No. 10
                               OUTLINE OF TRIAL

       The trial will proceed in the following manner:

       First, the prosecution will make an opening statement. Next the defendant's attorney

may, but does not have to, make an opening statement. An opening statement is not

evidence but is simply a summary of what the attorney expects the evidence to be.

       The prosecution will then present its evidence and counsel for the defendant may

cross-examine. Following the prosecution's case, the defendant may, but does not have to,

present evidence, testify or call other witnesses. If the defendant calls witnesses, the

prosecution may cross-examine them.

       After presentation of evidence is completed, the attorneys will make their closing

arguments to summarize and interpret the evidence for you. As with opening statements,

closing arguments are not evidence. The court will instruct you further on the law. After

that you will retire to deliberate on your verdict.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 1.09
(2017).



                                              21
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 22 of 55




                           INSTRUCTIONS DURING TRIAL

                   Government’s Proposed Jury Instruction No. 11
                   DUTIES OF THE JURY DURING RECESSES

       During this recess, and every other recess, you must not discuss this case with

anyone, including the other jurors, members of your family, people involved in the trial, or

anyone else. Do not allow anyone to discuss the case with you or within your hearing. Only

you have been chosen as jurors in this case, and only you have sworn to uphold the law—

no one else has been chosen to do this. You should not even talk among yourselves about

the case before you have heard all the evidence and the case has been submitted to you by

me for deliberations, because it may affect your final decision. If anyone tries to talk to you

about the case, please let me know about it immediately.

       When I say “you must not discuss the case with anyone,” I also mean do not e-mail,

send text messages, blog, or engage in any other form of written, oral, or electronic

communication, as I instructed you before.

       I may not repeat these things to you before every recess, but keep them in mind

throughout the trial.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 2.01
(2017).



                                              22
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 23 of 55




                   Government’s Proposed Jury Instruction No. 12
                    WITNESS WHO HAS PLEADED GUILTY

       You have heard that [Michael McWhorter] [Joe Morris] pleaded guilty to crimes

which arose out of the same events for which the defendant is on trial here. You must not

consider that guilty plea as any evidence of this defendant's guilt. You may consider that

witness's guilty plea only for the purpose of determining how much, if at all, to rely upon

his testimony, and also as an acknowledgment by [Michael McWhorter] [Joe Morris] of

his participation in the Dar al-Farooq attack.

       You have also heard that [Michael McWhorter] [Joe Morris] pleaded guilty to other

crimes for which the defendant is not on trial here in Minnesota. You may use that evidence

only to help you decide whether to believe the witness, to help you decide how much

weight to give his testimony, and as an acknowledgement by the witness of his role in the

White Rabbit organization.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 2.18,
modified by United States v. Roth, 736 F. 2d 1222, 1226 (8th Cir. 1984); Manual of Model
Criminal Jury Instructions for the Eighth Circuit § 2.19.


                                             23
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 24 of 55




                   Government’s Proposed Jury Instruction No. 13
                     DEFENDANT’S OTHER SIMILAR ACT

       You are about to hear evidence that the defendant, on or about November 7, 2017

in Champaign, Illinois, participated in the attempted bombing of a medical practice that

offered, among other services, abortions.

       You may consider this evidence only if you unanimously find it is more likely true

than not true. You decide that by considering all of the evidence and deciding what

evidence is more believable. This is a lower standard than proof beyond a reasonable doubt.

       If you find this evidence has been proved, then you may consider it to help you

decide what role the defendant, in the case here in Minnesota, played in the bombing of the

Dar al-Farooq Islamic Center; the nature of the relationship between the defendant and co-

defendants Michael McWhorter and Joe Morris; and the pattern, practice, motive, and

intent for the Dar al-Farooq Islamic Center bombing.

       You should give this evidence the weight and value you believe it is entitled to

receive. If you find that this evidence has not been proved, you must disregard it.




                                            24
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 25 of 55




       Remember, even if you find that the defendant may have committed a similar act at

some other time, this is not evidence that he committed such an act in this case. You may

not convict a person simply because you believe he may have committed similar acts. The

defendant is on trial only for the crime charged, and you may consider the evidence of the

other act only on the issues stated above.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 2.08
(2017).



                                             25
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 26 of 55




                   Government’s Proposed Jury Instruction No. 14
              DEFENDANT’S TESTIMONY – IMPEACHMENT BY PRIOR
                              CONVICTION

       You are about to hear evidence that the defendant, Michael Hari, was previously

convicted of kidnapping. You may use that evidence only to help you decide whether to

believe his testimony and how much weight to give it. The fact that he was previously

convicted of a crime does not mean that he committed the crime charged here, and you

must not use that evidence as any proof of the crime charged in this case.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 2.16. The
government has filed today, September 29, 2020, a motion in limine asking the Court to
allow the government, should the defendant testify, to impeach him with his prior Illinois
kidnapping conviction.



                                            26
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 27 of 55




                    INSTRUCTIONS AT THE END OF THE TRIAL

            Government’s Proposed Jury Instruction No. 15
 INTRODUCTION TO THE INSTRUCTIONS GIVEN AT THE END OF TRIAL

       Members of the jury, the instructions I gave you at the beginning of the trial and

during the trial remain in effect. I now give you some additional instructions.

       You must, of course, continue to follow the instructions I gave you earlier, as well

as those I give you now. You must not single out some instructions and ignore others,

because all are important. This is true even though some of the instructions I gave you at

the beginning of trial, or during trial, may not be repeated here.

       The instructions I am about to give you now are in writing and will be available to

you in the jury room. I emphasize, however, that this does not mean they are more

important than my earlier instructions. Again, all instructions, whenever in writing or not,

must be followed.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.01
(2017).




                                             27
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 28 of 55




                       Government’s Proposed Jury Instruction No. 16
                                  DUTY OF THE JURY

       It is your duty to find from the evidence what the facts are. You will then apply the

law, as I give it to you, to those facts. You must follow my instructions on the law, even if

you thought the law was different or should be different.

       Do not allow sympathy or prejudice to influence you. The law demands of you a

just verdict, unaffected by anything except the evidence, your common sense, and the law

as I give it to you.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.02
(2017).


                                             28
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 29 of 55




                      Government’s Proposed Jury Instruction No. 17
                             EVIDENCE; LIMITATIONS

      I have mentioned the word “evidence.” The “evidence” in this case consists of the

testimony of witnesses, and the documents and other things received as exhibits.

      You may use reason and common sense to draw deductions or conclusions from

facts which have been established by the evidence in the case.

      Certain things are not evidence. I will list those things again for you now:

      1.     Statements, arguments, questions, and comments by lawyers representing the

             parties in the case are not evidence.

      2.     Objections are not evidence. Lawyers have a right to object when they

             believe something is improper. You should not be influenced by the

             objection. If I sustained an objection to a question, you must ignore the

             question and must not try to guess what the answer might have been.

      3.     Testimony that I struck from the record, or told you to disregard, is not

             evidence and must not be considered.

      4.     Anything you saw or heard about this case outside the courtroom is not

             evidence.

      Finally, if you were instructed that some evidence was received for a limited

purpose only, you must follow that instruction.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.03
(2017).



                                            29
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 30 of 55




                         Government’s Proposed Jury Instruction No. 18
                               CREDIBILITY OF WITNESSES

       In deciding what the facts are, you may have to decide what testimony you believe

and what testimony you do not believe. You may believe all of what a witness said, or only

part of it, or none of it.

       In deciding what testimony to believe, consider the witness's intelligence, the

opportunity the witness had to see or hear the things testified about, the witness's memory,

any motives that witness may have for testifying a certain way, the manner of the witness

while testifying, whether that witness said something different at an earlier time, the

general reasonableness of the testimony, and the extent to which the testimony is consistent

with any evidence that you believe.

       In deciding whether or not to believe a witness, keep in mind that people sometimes

hear or see things differently and sometimes forget things. You need to consider therefore

whether a contradiction is an innocent misrecollection or lapse of memory or an intentional

falsehood, and that may depend on whether it has to do with an important fact or only a

small detail.

       [You should judge the testimony of the defendant in the same manner as you judge

the testimony of any other witness. THIS FINAL SENTENCE TO BE GIVEN ONLY IF

THE DEFENDANT TESTIFIES AND THEN ONLY IF THE DEFENDANT

AFFIRMATIVELY REQUESTS THIS FINAL PARAGRAPH]



Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.04
(2017).


                                            30
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 31 of 55




                   Government’s Proposed Jury Instruction No. 19
              PRESUMPTION OF INNOCENCE AND BURDEN OF PROOF

      The defendant has pleaded not guilty to each of the five charges in the Indictment.

      The Indictment is simply the document that formally charges the defendant with the

crimes for which he is on trial. The Indictment is not evidence. At the beginning of the

trial, I instructed you that you must presume the defendant to be innocent. Thus, the

defendant began the trial with a clean slate with no evidence against him.

      The presumption of innocence alone is sufficient to find the defendant not guilty

and can be overcome only if the prosecution proved during the trial, beyond a reasonable

doubt, each element of the crime charged.

      There is no burden upon a defendant to prove that he is innocent. Instead, the burden

of proof remains on the prosecution throughout the trial. [Accordingly, the fact that the

defendant did not testify must not be considered by you in any way, or even discussed, in

arriving at your verdict. TO BE GIVEN ONLY IF AFFIRMATIVELY REQUESTED BY

THE DEFENSE]




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 3.05
(2017).




                                            31
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 32 of 55




                   Government’s Proposed Jury Instruction No. 20
             ELEMENTS OF OFFENSE – BURDEN OF PROOF – COUNT ONE

       The crime of Intentionally Defacing, Damaging, or Destroying Religious Real

Property Because of the Religious Character of that Property, as charged in Count One of

the Indictment, has five elements, which are:

       First, the defendant defaced, damaged, or destroyed the religious real property

named in the indictment, namely the Dar al-Farooq Islamic Center in Bloomington,

Minnesota;

       Second, the defendant acted intentionally;

       Third, the defendant did so because of the religious character of the property;

       Fourth, the offense was in or affected interstate commerce; and

       Fifth, the offense included the use, attempted use, or threatened use of a dangerous

weapon, explosive, or fire.

       If you find the government proved each of these five elements beyond a reasonable

doubt, then you must find the defendant guilty of the crime charged in Count One of the

Indictment; if you find that the government did not prove each of these five elements

beyond a reasonable doubt, then you must find the defendant not guilty of the crime

charged in Count One of the Indictment.

       A person may also be found guilty of Intentionally Defacing, Damaging, or

Destroying Religious Real Property Because of the Religious Character of that Property,

as charged in Count One of the Indictment, even if he personally did not do every act

constituting the offense charged, if he aided and abetted the commission of the offense.


                                            32
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 33 of 55




      In order to have aided and abetted the commission of a crime a person must:

      (1) have known the crime of Intentionally Defacing, Damaging, or Destroying

          Religious Real Property Because of the Religious Character of that Property

          was being committed or going to be committed;

      (2) have had enough advance knowledge of the extent and character of the crime

          that he was able to make the relevant choice to walk away from the commission

          of the crime of Intentionally Defacing, Damaging, or Destroying Religious Real

          Property Because of the Religious Character of that Property before all the

          elements of that offense were complete;

      (3) have acted in some way for the purpose of causing the commission of the

          offense; and

      (4) have acted intentionally.

      For you to find the defendant guilty of Intentionally Defacing, Damaging, and

Destroying Religious Real Property Because of the Religious Character of that Property by

reason of aiding and abetting, the government must prove beyond a reasonable doubt that

all the elements of that crime were committed by some person or persons and that the

defendant aided and abetted that crime; otherwise, you must find the defendant not guilty

of the crime charged in Count One of the Indictment by reason of aiding and abetting.

      Intent and knowledge may be proved like anything else. You may consider any

statements made and acts done by the defendant, and all the facts and circumstances in

evidence which may aid in a determination of the defendant's knowledge or intent. You




                                           33
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 34 of 55




may, but are not required to, infer that a person intends the natural and probable

consequences of acts knowingly done or knowingly omitted.

       The government must prove that the religious property was defaced, damaged, or

destroyed because of the religious character of that property. You need not find that the

defendant acted solely because of the religious character of the property. People often have

many reasons for acting in a particular way. The government must prove, however, that

the religious character of the property played a determinative role in the defendant’s

decision to deface, damage, or destroy the property. In other words, even if you find that

the religious nature of the property had only a partial role in the defendant’s decision, you

must find that the defendant would not have defaced, damaged, or destroyed the Dar al-

Farooq Islamic Center but for the religious character of the Dar al-Farooq Islamic Center.

       “Religious Real Property” means any church, synagogue, mosque, religious

cemetery, or other religious real property, including fixtures or religious objects contained

within a place of religious worship. “Real property” means land and buildings.



Authority: Elements of the Crime Charged: 18 U.S.C. § 247(a)(1) and the Pattern Jury
Instructions for the Eleventh Circuit, Instruction O9 (Jan. 2019 rev.).

The Eighth Circuit recommends that no specific instruction be given for mental states such
as “intentionally,” see Manual of Model Criminal Jury Instructions for the Eighth Circuit,
§§ 7.01, 7.02 (2017). For the instruction to the jury on how to assess the defendant’s mental
state, see Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 7.05 (2017).
Aiding and Abetting: Manual of Model Criminal Jury Instructions for the Eighth Circuit,
§ 5.01 (2017).
Definition of “Real Property”: Black’s Law Dictionary. “Religious Real Property” is
defined in the charging statute, see 18 U.S.C. § 247(f)




                                             34
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 35 of 55




                    Government’s Proposed Jury Instruction No. 21
                           INTERSTATE COMMERCE

       The prosecution must prove that the offense was “in or affected interstate

commerce.” The term “interstate commerce,” as used in these instructions, means trade, or

travel, or communication between one or more states, territories, or possessions of the

United States.

       Although the government must prove that the offense was in or affected interstate

commerce, the government need not prove that the defendant intended or knew that his

actions would be in, or would affect, interstate commerce.

       Interstate commerce may be established by several different means, which I am

about to describe to you. The government needs to prove only one of these means beyond

a reasonable doubt.

       Conduct is “in interstate commerce” if the conduct used any of the channels,

facilities, or instrumentalities of interstate commerce.

       Channels of interstate commerce include transportation routes through which goods

and communications move, such as interstate highways, roads, and telephone and cellular

telephone networks.

       Facilities of interstate commerce include the internet and email.

       Instrumentalities of interstate commerce include cars, telephones, and cellular

phones.

       If you find the defendant used a channel, facility, or instrumentality of interstate

commerce, you may find this element satisfied even if the use of the channel, facility or


                                             35
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 36 of 55




instrumentality of commerce occurred entirely within a single state, such as Minnesota or

Illinois.

        Conduct “affects interstate commerce” if it, in any way, interferes with, changes, or

alters the movement or transportation or flow of goods, merchandise, money, or other

property and commerce between or among states. The effect of the offense on interstate

commerce does not need to be substantial nor must the effect on interstate commerce be

certain. It is enough that such an effect was the natural, probable consequence of the

offense.

        The effect on interstate commerce also need not be adverse. All that is necessary to

prove an effect on interstate commerce is that the natural consequence of the offense

potentially caused an impact, positive or negative, on interstate commerce.




Authority: 18 U.S.C. § 10. Because there is neither evidence of interstate commerce
involving the District of Columbia, nor evidence of foreign commerce in this case, the
references to the District of Columbia and foreign commerce in 18 U.S.C. § 10 have been
removed. Also, all statutory references to “interstate or foreign commerce” have, in these
instructions, been shortened to “interstate commerce.”


This instruction on interstate commerce was given by the Honorable John D. Rainey in the
final charge to the jury in United States v. Marq Vincent Perez, Case No. 6:17-cr-00035
(S.D. Tex., Victoria Division, July 16, 2018), CM/ECF Docket No. 236, at pp. 6-36 and 6-
37. Perez was a federal prosecution arising from a mosque arson. Defendant Perez was
charged with a violation of 18 U.S.C. § 247(a(1), Intentionally Defacing, Damaging, or
Destroying Religious Real Property Because of the Religious Nature of that Property, just
as Mr. Hari is in this case.



                                             36
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 37 of 55




             Government’s Proposed Jury Instruction No. 22
       ELEMENTS OF OFFENSE – BURDEN OF PROOF – COUNT TWO

       The crime of Intentionally Obstructing by Force or Threat of Force, or Attempting

to Obstruct, by Force or Threat of Force, the Free Exercise of Religious Beliefs, as charged

in Count Two of the Indictment, has four elements, which are:

       First, the defendant obstructed by force or threat of force, or attempted to obstruct

by force or threat of force, the free exercise of religious beliefs by members and other

attendees of the Dar al-Farooq Islamic Center;

       Second, the defendant acted intentionally;

       Third, the offense was in or affected interstate commerce; and

       Fourth, the offense included the use, attempted use, or threatened use of a dangerous

weapon, explosive, or fire.

       If you find the government proved each of these four elements beyond a reasonable

doubt, you should find the defendant guilty of the crime charged in Count Two of the

Indictment. If you find the government failed to prove each of these four elements beyond

a reasonable doubt, you should find the defendant not guilty of the crime charged in Count

Two of the Indictment.

       The phrase “free exercise of religious beliefs” encompasses the freedom to observe

religious principles and engage in religious practices.        Religious practices include

attendance and participation in religious services, and religious study.

       The instructions I gave as to Count One on assessing the defendant’s intent, and on

interstate commerce, are the same in Count Two. The instructions I gave on aiding and



                                             37
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 38 of 55




abetting as to Count One are the same in Count Two, except that the crime being aided and

abetted is the crime charged in Count Two of the Indictment.




Authority: Elements of the offense: 18 U.S.C. §247(a)(2). Aiding and abetting: Manual
of Model Criminal Jury Instructions for the Eighth Circuit, § 5.01 (2017)

The Supreme Court held in Sherbert v. Verner, 374 U.S. 398, 404 (1963), that the free
exercise of religion includes attendance at religious services and observing the principles
of one’s religion (including religious study). The Eighth Circuit, in Van Wyhe v. Reisch,
581 F. 3rd 639, 657 (8th Cir. 2009), equated time spent in religious study as time spent
exercising religion. Sherbert v. Verner was cited as authority by the U.S. District Court
for the District of South Carolina, Charleston Division, in Jointly Proposed guilt phase
instruction no. 37, United States v. Dylan Roof, Criminal No. 2:15-CR-00472-RMG,
District of South Carolina, Sept. 16, 2016. That instruction included religious study within
the free exercise of religion.



                                            38
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 39 of 55




                   Government’s Proposed Jury Instruction No. 23
                                   ATTEMPT

       The crime charged in Count Two of the Indictment can be committed either by the

use of force, or the attempted use of force.

       A person may be found guilty of an attempt if he (1) intended to Intentionally

Obstruct the Free Exercise of Religious Beliefs by the Use, or Threatened Use, of Force,

(2) the person attempted to use force or threat of force to Intentionally Obstruct the Free

Exercise of Religious Beliefs, and (3) the person voluntarily and intentionally carried out

some act which was a substantial step toward that end.

       A substantial step must be something more than mere preparation, yet may be less

than the last act necessary before the actual commission of the substantive crime. In order

for behavior to be punishable as an attempt, it need not be incompatible with innocence,

yet it must be necessary to the consummation of the crime and be of such a nature that a

reasonable observer, viewing it in context, could conclude beyond a reasonable doubt that

it was undertaken in accordance with a design to violate the statute.

       An attempt may be aided and abetted. The instructions I gave on aiding and abetting

as to Count One are the same as to the commission of the crime charged in Count Two of

the Indictment except that the crime charged is the crime charged in Count Two of the

Indictment by an attempted use of force or attempted threat of force.



Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 8.01




                                               39
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 40 of 55




             Government’s Proposed Jury Instruction No. 24
      ELEMENTS OF OFFENSE – BURDEN OF PROOF – COUNT THREE

       It is a crime for two or more people to agree to commit a crime. The crime of

Conspiracy to Commit Federal Felonies by Means of Fire or Explosives, as charged in

Count Three of the Indictment, has four elements, which are:

       First, two or more people reached an agreement to commit the crime charged in

Count One of the Indictment (Intentionally Defacing, Damaging, or Destroying Religious

Real Property Because of the Religious Character of that Property), and/or the crime

charged in Count Two of the Indictment (Intentionally Obstructing, by Force or Threat of

Force, or Attempting to Obstruct, by Force or Threat of Force, the Free Exercise of

Religious Beliefs). The agreement does not need to be a formal agreement or be in writing.

A verbal or oral understanding can be sufficient to establish an agreement. The agreement

may last a long or a short time. The members of an agreement do not all have to join it at

the same time.

       Second, it was also a part of that agreement that those offenses would be committed

by the means of fire and explosives;

       Third, the defendant voluntarily and intentionally joined the agreement, either at the

time it was first reached or at some later time while it was still in effect. It is not enough

that the defendant and other alleged participants in the agreement simply met, discussed

matters of common interest, acted in similar ways, or perhaps helped one another. The

defendant must have known of the existence and purpose of the agreement. Without such




                                             40
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 41 of 55




knowledge, the defendant cannot be guilty of conspiracy, even if his acts furthered the

conspiracy; and

      Fourth, at the time the defendant joined the conspiracy, the defendant knew the

purpose of the conspiracy, including that the crime would be committed by means of fire

or explosives.

      You must all agree whether the conspiratorial agreement was to commit, by means

of fire or explosives, the crime charged in Count One of the Indictment, the crime charged

in Count Two of the Indictment, or both. If you unanimously agree that the defendant was

a member of a conspiracy to commit federal felonies by means of fire or explosives, but

do not unanimously agree on which federal felony or felonies, then you may not find the

defendant guilty of conspiracy as charged in Count Three of the Indictment.

      The instructions I gave as to Count One on assessing the defendant’s intent, and on

interstate commerce, are the same in Count Three.

      If the government proved each of these four elements beyond a reasonable doubt as

to the defendant, then you must find the defendant guilty of the crime charged in Count

Three; otherwise you must find the defendant not guilty of this crime.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 5.06A-I
(2017). Because 18 U.S.C. § 844(h) and (m), the statute defining the crime charged in
Count Three of the Indictment, does not contain an overt act requirement, the Eighth
Circuit Model Instruction has been edited by removing the overt act requirement.




                                           41
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 42 of 55




              Government’s Proposed Jury Instruction No. 25
        CONSPIRACY: CO-CONSPIRATOR ACTS AND STATEMENTS

       If you determined that a conspiratorial agreement existed and that the defendant

joined the agreement, then acts and statements knowingly done or made by another

member of the conspiracy during the existence of the conspiracy, and in furtherance of it,

may be considered by you as evidence pertaining to the defendant, even though the acts

and statements were done or made in the absence of and even without the knowledge of

the defendant. This is because a person who knowingly, voluntarily, and intentionally joins

a conspiracy becomes responsible for all of the conduct of his co-conspirators.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 5.06D
(2017).




                                            42
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 43 of 55




              Government’s Proposed Jury Instruction No. 26
       ELEMENTS OF OFFENSE – BURDEN OF PROOF – COUNT FOUR

       The crime charged in Count Four of the Indictment, Carrying or Using a Destructive

Device During or in Relation to a Crime of Violence, has two elements, which are:

       First, the defendant committed the crime charged in Count One of the Indictment,

and/or the crime charged in Count Two of the Indictment; and

       Second, the defendant knowingly carried or used a destructive device, in furtherance

of that crime.

       You may not convict the defendant of the crime charged in Count Four of the

Indictment unless you unanimously agree as to whether the defendant carried or used a

destructive device during or in relation to the crime charged in Count One of the

Indictment, the crime charged in Count Two of the Indictment, or both the crime charged

in Count One and the crime charged in Count Two. If you unanimously find the defendant

carried or used a destructive device during or in relation to a crime of violence, but do not

agree on which crime of violence, then you may not convict the defendant of the crime

charged in Count Four of the Indictment.

       You may note that the Indictment refers to the destructive device as a type of

firearm. The term “firearm,” for both Count Four and Count Five, includes “destructive

device.”

       If you find the government proved both these two elements beyond a reasonable

doubt, then you must find the defendant guilty of the crime charged in Count Four of the

Indictment. If you find the government did not prove both these two elements beyond a



                                             43
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 44 of 55




reasonable doubt, then you must find the defendant not guilty of the crime charged in Count

Four of the Indictment.

       The phrase “used a destructive device” means to actively employ the destructive

device during the commission of the crime. You may find that a destructive device was

used during the commission of the crime if you find that it was detonated. A “destructive

device” includes any explosive or incendiary bomb, or device similar to an explosive or

incendiary bomb.

       The instructions I gave in Count One as to aiding and abetting are the same for

Count Four, except that the crime being aided and abetted is the crime charged in Count

Four of the Indictment.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit §§
6.18.924C (elements of the offense) and 5.01 (aiding and abetting) (2017). The definition
of “destructive device” is given at 18 U.S.C. §921.


                                            44
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 45 of 55




             Government’s Proposed Jury Instruction No. 27
       ELEMENTS OF OFFENSE – BURDEN OF PROOF – COUNT FIVE

       The crime charged in Count Five of the Indictment, Possession of an Unregistered

Destructive Device, has three elements, which are:

       First, on or about August 5, 2017, the defendant knowingly possessed the

destructive device;

       Second, the defendant knew this was a destructive device; and

       Third, the destructive device was not registered to the defendant in the National

Firearms Registration and Transfer Record.

       If you find the government proved each of these three elements beyond a reasonable

doubt, then you must find the defendant guilty of the crime charged in Count Five of the

Indictment. If you find the government did not prove each of these three elements beyond

a reasonable doubt, then you must find the defendant not guilty of the crime charged in

Count Five of the Indictment.

       A “destructive device” includes an explosive or incendiary bomb, or a device similar

to an explosive or incendiary bomb.

       It is not an element of the crime for the defendant to know of the requirement to

register the destructive devices.




                                             45
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 46 of 55




      The instructions I gave in Count One as to aiding and abetting are the same as to

Count Five, except that the crime being aided and abetted is the crime charged in Count

Five of the Indictment.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit §§ 6.26.5861
(elements of the crime) and 5.01 (aiding and abetting) (2017). United States v. Freed, 401
U.S. 601, 607-10 (1971) (government not required to prove that defendant knew the
destructive device was not registered).



                                           46
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 47 of 55




                   Government’s Proposed Jury Instruction No. 28
                                  OWNERSHIP

      The Government is not required to prove that the defendant owned the destructive

device. Ownership is irrelevant to the issue of possession. The taking or temporary

possession of a destructive device may be a basis for a conviction of possessing a

destructive device. The Government is also not required to prove that the defendant knew

his possession was unlawful.




Authority: Rogers v. United States, 522 U.S. 252, 254-55 (1998); United States v. Sianis,
275 F. 3d 731, 733-34 (8th Cir. 2002); United States v. Hawkins, 215 F. 3d 858, 860 (8th
Cir. 2000).




                                           47
        CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 48 of 55




                    Government’s Proposed Jury Instruction No. 29
                                   POSSESSION


        The law recognizes several kinds of possession. A person may have actual

possession or constructive possession. A person may have sole or joint possession.

        A person who knowingly has direct physical control over a thing, at a given time, is

then in actual possession of it.

        A person who, although not in actual possession, has both the power and the

intention at a given time to exercise dominion or control over a thing, either directly

or through another person or persons, is then in constructive possession of it.

        If one person alone has actual or constructive possession of a thing, possession is

sole. If two or more persons share actual or constructive possession of a thing, possession

is joint.

        Whenever the word “possession” has been used in these instructions it includes

actual as well as constructive possession and also sole as well as joint possession.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 8.02
(2017)




                                             48
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 49 of 55




                    Government’s Proposed Jury Instruction No. 30
                      DEFENDANT’S OTHER SIMILAR ACT

       During this trial you heard evidence that the defendant, on or about November 7,

2017, in Champaign, Illinois, participated in the attempted bombing of a medical practice

that offered, among other services, abortions. You may consider this evidence only if you

unanimously find it has been proven by a preponderance of the evidence, that is, that it is

more likely true than not true. You decide that by considering all of the evidence and

deciding what evidence is more believable. This is a lower standard than proof beyond a

reasonable doubt.

       If you find this evidence has been proved, then you may consider it to help you

decide what role the defendant, in the case here in Minnesota, played in the bombing of the

Dar al-Farooq Islamic Center; the nature of the relationship between the defendant and co-

defendants Michael McWhorter and Joe Morris; and the pattern, practice, motive, and

intent for the Dar al-Farooq bombing.

       You should give this evidence the weight and value you believe it is entitled to

receive. If you find that this evidence has not been proved by a preponderance of the

evidence, you must disregard it.




                                            49
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 50 of 55




       Remember, even if you find that the defendant may have committed a similar act at

some other time, this is not evidence that he committed such an act in this case. You may

not convict a person simply because you believe he may have committed a similar act. The

defendant is on trial only for the crime charged, and you may consider the evidence of other

acts only on the issues stated above.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 2.08
(2017)



                                            50
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 51 of 55




               Government’s Proposed Jury Instruction No. 31
           CONCEALING EVIDENCE, BLAMING OTHERS, FLEEING

       Attempts by a defendant to conceal evidence, to shift the blame for criminal acts to

others, to flee from law enforcement, or to escape from custody in connection with the

crimes charged may be considered by you in light of all the other evidence in the case. You

may consider whether this evidence shows a consciousness of guilt and determine the

significance to be attached to any such conduct.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit, § 4.09
(2017)




                                            51
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 52 of 55




                  Government’s Proposed Jury Instruction No. 32
                           REASONABLE DOUBT

      Reasonable doubt is doubt based upon reason and common sense, and not doubt

based on speculation. A reasonable doubt may arise from careful and impartial

consideration of all the evidence, or from a lack of evidence. Proof beyond a reasonable

doubt is proof of such a convincing character that a reasonable person, after careful

consideration, would not hesitate to rely and act upon that proof in life's most important

decisions. Proof beyond a reasonable doubt is proof that leaves you firmly convinced of

the defendant's guilt. Proof beyond a reasonable doubt does not mean proof beyond all

possible doubt.




Authority: Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.11
(2017).

                                           52
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 53 of 55




                   Government’s Proposed Jury Instruction No. 33
                                “ON OR ABOUT”

       The Indictment charges that the offenses alleged in each count were committed “on

or about” a certain date. Although it is necessary for the Government to prove beyond a

reasonable doubt that each offense was committed on a date reasonably near the date

alleged in the indictment, it is not necessary for the government to prove that the offense

was committed precisely on the date charged.




Authority: 1A O’Malley, Grenig & Lee, Federal Jury Practice and Instructions, Criminal,
§ 13.05 (6th ed. 2015) [“On or About” -- Explained] (modified to reflect that the indictment
in this case charges multiple offenses).



                                            53
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 54 of 55




               Government’s Proposed Jury Instruction No. 34
           ELECTION OF FOREPERSON; DUTY TO DELIBERATE;
    PUNISHMENT NOT A FACTOR; COMMUNICATIONS WITH COURT;
                        VERDICT FORM

       In conducting your deliberations and returning your verdict, there are certain rules

you must follow. I will list those rules for you now.

       First, when you go to the jury room, you must select one of your members as your

foreperson. That person will preside over your discussions and speak for you here in court.

       Second, it is your duty, as jurors, to discuss this case with one another in the jury

room. You should try to reach agreement if you can do so without violence to individual

judgment, because a verdict—whether guilty or not guilty—must be unanimous.

       Each of you must make your own conscientious decision, but only after you have

considered all the evidence, discussed it fully with your fellow jurors, and listened to the

views of your fellow jurors.

       Do not be afraid to change your opinions if the discussion persuades you that you

should. But do not come to a decision simply because other jurors think it is right, or simply

to reach a verdict.

       Third, if the defendant is found guilty, the sentence to be imposed is my

responsibility. You may not consider punishment in any way in deciding whether the

prosecution has proved its case beyond a reasonable doubt.

       Fourth, if you need to communicate with me during your deliberations, you may

send a note to me through the court security officer, signed by one or more jurors. I will




                                             54
       CASE 0:18-cr-00150-DWF-HB Doc. 231 Filed 09/29/20 Page 55 of 55




respond as soon as possible either in writing or orally in open court. Remember that you

should not tell anyone—including me—how your vote stands numerically.

       Fifth, your verdict must be based solely on the evidence and on the law which I have

given you in my instructions. The verdict, whether guilty or not guilty, must be unanimous.

Nothing I have said or done is intended to suggest what your verdict should be—that is

entirely for you to decide.

       Finally, the verdict form is simply the written notice of the decision that you reach

in this case. [The form reads: (read form)]. You will take this form to the jury room, and

when each of you has agreed on the verdict, your foreperson will fill in the form, sign and

date it, and advise the court security officer that you are ready to return to the courtroom.




    Manual of Model Criminal Jury Instructions for the Eighth Circuit § 3.12 (2017).


                                             55
